Citation Nr: 1755013	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a right medial meniscal tear, status post-arthroscopy, with osteoarthritis, including entitlement to paragraph 29 and paragraph 30 benefits.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied entitlement to a disability rating in excess of 10 percent for the Veteran's right knee disorder  under Diagnostic Code 5257 for instability.  A January 2011 Statement of the Case (SOC) denied entitlement to paragraph 29 and paragraph 30 benefits for the same disability.

The Veteran's service-connected right knee disorder initially encompassed a partial tear of the medial meniscus, for which he underwent two reparative arthroscopies.  A VA examiner in April 2016 stated that the Veteran's current symptoms are a result of his knee osteoarthritis that is the natural progression of his medial meniscal tear, and that his current pathology is the direct result of his service-connected right medial meniscal tear.  Therefore, the Board has recharacterized the right knee disability, as reflected on the title page.

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record.  The Board remanded this case in November 2016 for missing VA treatment records and a new VA examination to include Correia testing.  It now returns for appellate review.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's right knee disability has been shown to be manifested by frequent episodes of locking, pain, and effusion into the joint; moderate instability; and arthritis with flexion limited to 120 degrees with pain.  



2.  The Veteran was not hospitalized in excess of 21 days for treatment or observation of his service-connected right knee disability.

3.  The Veteran underwent surgery for his service-connected right knee disability which necessitated convalescence from February 25, 2008 to April 18, 2008; from June 19, 2008 to November 12, 2008; from November 13, 2008, to January 6, 2009; and from February 19, 2009, to June 30, 2009.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 20 percent disability rating for a right knee disability under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5257 (2017).

2.  For the entire appeal period, the criteria for the assignment of a separate 20 percent disability rating for a right knee disability under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5258 (2017).

3.  For the entire appeal period, the criteria for the assignment of a separate 10 percent disability rating for the right knee disability under Diagnostic Code 5003-5260 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

4.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.29 (2017).



5.  The criteria for a temporary total evaluation for convalescence for the right knee disability, pursuant to the provisions of 38 C.F.R. § 4.30, have been met, from February 25, 2008 to April 18, 2008; from June 19, 2008 to November 12, 2008; from November 13, 2008, to January 6, 2009; and from February 19, 2009, to June 30, 2009.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2017).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diagnostic Codes (DCs) relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability. 38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

A.  Evidentiary Background

The Veteran initially injured his right knee during service - specifically, he partially tore his medial meniscus and underwent two reparative arthroscopies.  He is service-connected for residuals of a right medial meniscal tear, status post-arthroscopy, with osteoarthritis, status post-arthroscopy, with osteoarthritis, rated as 10 percent disabling under DC 5257, since December 2, 2001.  In January 2009, he submitted a claim for an increased rating and stated that he had three right knee surgeries, most recently in November 2008.

Private treatment records dated February 1, 2008, note that the Veteran had 
pain and discomfort in his right knee related to an injury of January 14, 2008. On physical examination, he had 1+ effusion within the knee; tenderness along the medial joint line; and some pain with McMurray.  An MRI scan showed a complex tear body and posterior horn medial meniscus; apical truncation at the junction of the body and posterior horn lateral meniscus with displaced meniscal fragment; a probable tear of the inferior fascicle of the lateral meniscotibial ligament; and small joint effusion.  The doctor noted that the Veteran should be kept on a no stooping, squatting or prolonged standing restriction.  The Veteran underwent an arthroscopy of the right knee with meniscectomy on February 21, 2008.  

On follow up on February 25, 2008, the Veteran's wounds were healing well.  He had 2+ effusion.  The doctor noted that he was to remain off work.

On March 17, 2008, the Veteran was gradually improving as far as
His knee pain and strength were concerned.  He had two episodes of
sudden catching within the knee.  He was to continue aggressive therapy three times a week for three weeks.  It was noted that he was unable to perform any work activities at that time.

On April 7, 2008, the Veteran continued to have pain and effusion within his knee. Since he is no longer seemed to be improving and had 1+ effusion, the doctor injected his knee with Decadron and Marcaine.  It was noted that the Veteran was unable to perform any work activities at that time.

On April 18, 2008, the Veteran reported significant improvement as far as his knee pain was concerned, and noted improvement with his cortisone injection.  He walked without any evidence of an antalgic limp; his wounds were well healed; and motor and sensory exam were intact.  Examination of the knee showed no effusion within the knee.  The medial collateral ligaments were stable to varus and valgus stress and the anterior and posterior cruciate ligaments were stable to anterior and posterior drawer testing.  The Veteran has negative McMurray, negative Lachman, and negative Slocum.  The doctor noted that the Veteran would be returned to work with restrictions of no kneeling, squatting, crawling or repetitive climbing or twisting.

On May 13, 2008, the Veteran stated that he had now started to run and with any type of running activities, he got a popping, catching, and sudden discomfort in the right knee, which he had not had before.  On examination, he walked with a mild antalgic limp on the right.  He had no effusion within the knee, and motor and sensory examination was intact.  His medial and lateral collaterals were stable to varus and valgus stress.  The anterior and posterior cruciate ligaments were
stable to anterior and posterior drawer testing.  There was some pain with McMurray testing.  The diagnosis was possible recurrent internal derangement, right knee.  The doctor stated that the Veteran remained on no kneeling, squatting or repetitive climbing restriction.

A June 2, 2008 MRI showed a high grade, nearly complete tear of the upper origin of the anterior cruciate ligament (ACL); small tear of the inferior surface of the posterior lateral meniscus; and chronic thickening of the collateral ligaments, consistent with scarring from prior injury.  

On June 3, 2008, the Veteran reported chronic right knee pain and instability within his right knee.  He had repeated episodes of catching and giving way.  He walked with an antalgic limp on the right.  His wounds were well healed.  Examination of the right knee showed l+ effusion; 3+ anterior Drawer; and positive Lachman.  The doctor noted that the Veteran was to be kept on no kneeling, squatting or repetitive climbing restriction.

On June 19, 2008, the Veteran underwent an arthroscopy of the right knee with ACL repair using middle 1/3 patellar tendon and partial medial meniscectomy and partial lateral meniscectomy.

On June 24, 2008, the Veteran was doing well following his ACL repair.  His wounds were healing well.  It was noted that he would be started on aggressive physical therapy for his ACL three times a week for six weeks.  He was to remain off work for three weeks and return for an appointment in three weeks.

On July 15, 2008, the Veteran was improving following his ACL repair.  His ligament was very stable to stress and his motor and sensory exam was intact.  He was to continue aggressive therapy and start full range of motion three times a week for six weeks.  It was noted that the Veteran was unable to perform any work activities at that time.

On September 16, 2008, the Veteran stated three weeks ago he was going down the stairs without any support or holding a rail, stumbled, and felt something crunch in his knee, followed immediately by pain and swelling.  He had 1.5-inch atrophy and  no effusion within his knee.  However, he now had some recurrent laxity on the anterior drawer.  The doctor was concerned that he may have stretched his repair.  He was to continue aggressive, therapy three times a week for six weeks.  He was also to remain off work and come back for an appointment in six weeks.

An October 23, 2008 physical therapy note indicated that the Veteran had received 48 sessions since his initial evaluation on July 1, 2008.  He continued to have pain to anteriolateral side of the knee.  He had pain with walking and climbing stairs.  Range of motion was from 0 to 131 degrees.  It was noted that his physical therapy had focused on functional strengthening to allow him to return to work duties.  However, he had been unable to progress much due to his pain.

On October 28, 2008, it was noted that the Veteran was unable to perform any work activities at that time.  

A November 5, 2008 MRI showed status post ACL reconstruction with intact appearing graft; status post partial medial and probable partial lateral meniscectomy; and no change residual tear in the body and posterior horn lateral meniscus.  On November 7, 2008, the Veteran reported intermittent episodes of pain and catching within his knee.  It was noted that he was unable to perform any work activities at that time.  

On November 13, 2008, the Veteran underwent arthroscopy of the right knee and meniscectomy.  On December 9, 2008, it was noted that the Veteran was unable to perform any work activities at that time.  

A private treatment record dated January 6, 2009 revealed that the Veteran's wound was well healed and negative McMurray.  He complained of knee pain worse after activity.  He was cleared to return to work with restrictions, including no kneeling, squatting, crawling, repetitive climbing, or twisting.  

On January 26, 2009, the Veteran reported continued instability, laxity and giving way within his right knee.  It was noted that he had been returned to work on January 16, 2009.  He walked with a mild antalgic limp on the right.  There was a 1+ effusion in the right knee.  The incisions were well healed.  The Veteran had 3+ anterior Drawer and a positive Lachman test on the right.  The diagnosis was recurrent anterior cruciate ligament tear right knee.  The Veteran was to be kept on a no kneeling, squatting, craw1ing or repetitive climbing, bending or twisting restriction pending surgery.

On February 18, 2009, it was noted that the Veteran sustained an industrial injury to his right knee and underwent anterior cruciate ligament reconstruction.  During the postoperative period, he fell down stairs and damaged the ACL graft.  He now had recurrent instability of his right knee and was indicated for revision ACL reconstruction of his right knee.  Examination revealed Lachman 2B with no endpoint; anterior Drawer 2+, and pivot shift: 1+.  The Veteran underwent revision anterior cruciate ligament reconstruction using allograft; arthroscopic removal of femoral hardware/femoral interference screw; and open removal of tibial interference screw. 

On February 23, and March 18, 2009, it was noted that the Veteran was unable to perform any work activities at that time.  He was given a custom brace on March 18.

In a March 2009 VA knee examination, it was noted that the Veteran was currently not working because of recent surgery on his right knee.  At the present time, he was non-weightbearing on crutches with a long leg brace on the right lower extremity.  He was having physical therapy three times a week attempting to restore range of motion for the knee.  He was using a long leg brace which permitted extension of approximately 10 degrees and flexion to 95 degrees.
Manipulation of the knee for evaluation of ligamentous integrity was
contraindicated at the present time.  An x-ray showed small joint effusion.  The examiner stated that at the present time, the Veteran was considered to be totally disabled and was undergoing postoperative physical therapy.  He was unable to perform any of his normal work requirements and reevaluation in the next 6 to 8 months was suggested.

On April 20, and May 18, 2009, it was noted that the Veteran was unable to perform any work activities at that time.  

The Veteran was afforded a VA examination in May 2010.  He reported that since his last surgery he continued to have knee pain and instability and presently wears a knee brace at all times.  He described daily aching pain 2-3/10 in intensity,
as well as sharp pains 8/10 in intensity lasting 3 to 5 minutes and occurring 3 to 5 times per week. He stated that he can walk 3 to 4 blocks before knee pain became severe.  He had been unable to run for some time.  There was no limitation to standing or sitting based on the knee pain.  No assistive devices had been required and the pain was chronic in nature and not subject to flare ups.  He continued to be able to do all aspects of his current job and except for the ambulatory limitations, there were no specific effects on his daily activities other than an inability to run or engage in any sports requiring running.  On examination, the Veteran had a normal gait.  He wore a knee brace on the right.  Range of motion was from 0
to 120 degrees with pain at 120 degrees.  There was no additional limitation of motion with repetitive movement due to pain, fatigue, weakness, lack of endurance, or incoordination.  No varus or valgus instability was noted. McMurray and Lachman tests were negative.  AP drawer test was negative.  No tenderness
was present to patellar manipulation. There was tenderness along the
medial and lateral joint lines, however.  The examiner diagnosed anterior cruciate ligament repair times two, as well as multiple meniscal repair debridement procedures, right knee with chronic pain and instability requiring continual use of knee brace with some limits to ambulation but no specific occupational limitations.  

On VA examination in February 2012, it was noted that the Veteran experienced flare-ups, which were rated at a 7 out of a scale of 1-10, which occurred more than 15 times every 4 months and continued for 1-2 days.  His flare-ups forced him to rest and to avoid walking.  Flexion was limited to 125 degrees with pain on motion at 125 degrees, while extension was limited to 0 degrees with pain on motion at 0 degrees.  Repetitive-use testing produced the same ROM results.  The functional loss for the Veteran's right knee was described as being less movement than normal with pain on movement.  Pain on palpation was found.  Muscle strength testing was normal.  No evidence of patellar subluxation or dislocation was found.  Anterior instability was 1+ to 2+, with endpoint feel minor effusion.  It was noted that the Veteran experienced a meniscus or semilunar cartilage condition with symptoms that include a meniscal tear and frequent episodes of joint pain and joint effusion.  His diagnosis was right knee osteoarthritis.  The Veteran's right knee condition was found to impact his ability to work, with respect to climbing, kneeling and lifting.  

At his September 2015 hearing, the Veteran reported experiencing popping and "real bad" instability of the right knee and not being able to extend his leg outward completely.  He reported slight, intermittent buckling with flashes of acute pain when he walked sometimes that felt as if something was not in the right position.  He reported aching pain as well.  He also noted that he could not kneel and that the pain and pressure within his right knee had changed the way in which he walked.

The Veteran received a right knee VA examination in April 2016.  It was noted that since his last examination, he had experienced progressive bouts of pain, stiffness, and weakness.  His treatment included taking pain medication and activity modification.  The Veteran reported knee flare-ups in the form of pain, stiffness, and weakness.  As a result, the Veteran reported having functional loss and functional impairment of his right knee joint.  On ROM testing for the right knee, flexion was limited to 125 degrees, while extension was to 0 degrees.  Pain was noted on the exam, and it was found that it resulted in functional loss.  Pain was exhibited upon flexion.  Objective evidence of localized tenderness or pain on palpation of the joint or soft tissue was noted due to moderate medial joint line tenderness.  The examiner found objective evidence of crepitus of the right knee.  The examiner could not ascertain the effect of flare-ups for the Veteran's right knee.  Muscle strength testing for the right knee was found to be normal for flexion and extension.  No muscle atrophy was noted.  No ankylosis of the right knee was found.  A history of recurrent subluxation was not found for the right knee, and a history of lateral instability was not found for the right knee.  However, recurrent effusion of the right knee was noted.  No joint instability was found.  It was noted that the Veteran experienced a meniscus or semilunar cartilage condition with symptoms that include a meniscal tear in addition to frequent episodes of joint locking, joint pain, and joint effusion.  It was reported that the Veteran regularly used an assistive brace for his right knee.  It was determined that the Veteran's diagnosis would impact his ability to perform certain occupational tasks.  His diagnoses included a right knee meniscal tear, a right knee anterior cruciate ligament tear, and right knee joint osteoarthritis.  The examiner concluded that the Veteran's current symptoms were a result of his knee osteoarthritis that is the natural progression of his medial meniscal tear.  See April 2016 VA Right Knee Examination, received April 19, 2016, at 1-8.

A March 2017 VA medical examination report shows that the Veteran reported right knee pain while running and squatting.  As a result, it was noted that he avoids these activities.  Intermittent right knee pain, buckling, and locking occurred during prolonged walks and stairclimbing.  The Veteran reported knee flare-ups in the form of tightness.  He noted functional loss and functional impairment caused by his right knee joint.  On active and passive ROM testing for the right knee, flexion was limited to 120 degrees, while extension was to 0 degrees.  Pain was noted on the exam, but it did not result in functional loss.  There was no evidence of pain with weight bearing.  Pain was exhibited upon flexion.  No objective evidence of localized tenderness or pain on palpation of the joint or soft tissue was noted.  The examiner found objective evidence of crepitus of the right knee.  No additional functional loss or ROM loss was found after repetitive-use testing.  Muscle strength testing for the knee was found to be normal for flexion and extension.  No muscle atrophy was noted.  No ankylosis or subluxation of the right knee was found.  However, recurrent effusion of the right knee was noted.  It was also noted that the occasional joint locking and joint effusion the Veteran experienced was likely residuals from the meniscal surgical repairs.  Other residuals included pain and fibrosis in addition to the locking and effusion.  No joint instability was found of the right knee.  It was reported that the Veteran did not require the use of assistive devices.  Although the exam was not conducted during a flare-up, the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Imaging of the right knee revealed degenerative or traumatic arthritis.  Degenerative changes within the medial compartment were also found.  It was determined that the Veteran's diagnosis would impact his ability to perform certain occupational tasks.  His diagnosis was a right knee disability, status post arthroscopy, with osteoarthritis.  

B.  Analysis

As noted above, during service the Veteran partially tore his right medial meniscus and underwent two reparative arthroscopies.  Several years later, in January 2008, he reinjured his medial meniscus, newly injured his lateral meniscus, and partially tore his anterior cruciate ligament during a workplace incident.  He has osteoarthritis of the right knee that is the natural progression of his medial meniscal tear and considered part of his service-connected disability.  Because it is not possible to distinguish the effects of the nonservice-connected lateral meniscus and anterior cruciate ligament injuries from the effects of the service-connected residuals of the medial meniscus injury and osteoarthritis, the reasonable doubt doctrine requires all symptoms be attributed to the service-connected right knee disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran is currently in receipt of a 10 percent rating for slight right knee instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In April and May 2008, examination of the Veteran's right knee showed that the medial and collateral ligaments were stable to varus and valgus stress and the anterior and posterior cruciate ligaments were stable to anterior and posterior drawer testing.  However, in June 2008 the Veteran reported chronic right knee instability with repeated episodes of catching and giving way.  Following surgery in June 2008, in July 2008 his right knee was very stable to stress.  After a subsequent fall, in September 2008 his knee had some recurrent laxity.  In January 2009, the Veteran reported continued instability, laxity and giving way within his right knee.  On VA examination in May 2010, he reported continued instability and that he wore a knee brace at all times.  No varus or valgus instability was noted on examination; however, the examiner diagnosed anterior cruciate ligament repair times two, as well as multiple meniscal repair debridement procedures, right knee with chronic pain and instability requiring continual use of knee brace with some limits to ambulation.  On VA examination in February 2012, anterior instability was 1+ to 2+.  More recently in April 2016 and March 2017, no joint instability was found with respect to the Veteran's right knee, although in March 2017 he reported intermittent right knee buckling.  

Diagnostic Code 5257

While the severity of the Veteran's right knee instability has waxed and waned during the course of the appeal, the Board resolves doubt in his favor and finds that the criteria for a 20 percent have been more nearly approximated for the entire appellate period.  As noted, the right knee was found to be stable on examinations in early 2008, 2016, and 2017.  However, the Veteran has reported recurrent laxity and has worn a brace at time.  Therefore, a 20 percent rating is warranted for moderate instability of the right knee.  See 38 C.F.R. § 4.7.  However, the criteria for a 30 percent rating have not been met or more nearly approximated at any time.   At worst, anterior instability of the Veteran's right knee was shown to be only 1+ to 2+.  The preponderance of the evidence is against entitlement to a disability rating in excess of 20 percent under DC 5257.

Diagnostic Code 5003-5260

The Veteran also has osteoarthritis of his right knee.   His range of motion measurements for his right knee show some limitation of flexion, at worst to 120 degrees.  He has had full extension to 0 degrees throughout the entire appeal.  Under the DCs pertaining to limitation of motion, 5260 and 5261, none of the available measurements meet the criteria for a 0 or 10 percent rating.  See 38 C.F.R. § 4.71a , DCs 5260 and 5261.  However, the Veteran's right knee disability is productive of additional functional limitation beyond what is reflected in his range of motion measurements.  Specifically, the record reflects reports of pain. Given the findings of flexion of limited to 120 degrees with pain and functional loss, the Board finds that a separate 10 percent rating is warranted under DC 5003-5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A rating in excess of 10 percent is not warranted, especially considering that the Veteran's limitation of flexion has not risen to a compensable level at any point during the pendency of this claim.  See Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

When there is "no actual or compensable limitation of motion," compensation for functional limitation in the form of pain is limited to a single 10 percent disability rating per joint.  See Mitchell, 25 Vet. App. at 36.  The Veteran's symptom of chronic pain is contemplated in his 10 percent rating assigned under DC 5260.  Accordingly, the Veteran cannot receive another 10 percent rating for pain under DC 5261 as this would result in compensating the Veteran twice for the same manifestation of his knee disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, a separate, compensable rating is not warranted for limited extension.  See 38 C.F.R. § 4.71; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258

Next, based on the record, the Board finds that the Veteran is entitled to a separate, 20 percent rating for his right knee disability under 38 C.F.R. § 4.71a, DC 5258.  During the period on appeal, the Veteran's right knee disability, which includes residuals of a medial meniscus injury, has been shown to be manifested by locking, pain, and effusion into the joint.  Under Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  There is competent and credible evidence that weighs in favor of a finding that the right knee disability is manifested by locking, painful motion, and effusion.   Given these facts and applying the law to the existing facts, the Board finds that the evidence warrants an assignment of a 20 percent rating under Diagnostic Code 5258.  This is the maximum schedular rating under this diagnostic code.  See 38 C.F.R. §4.71a, DC 5258.

The Board notes that symptoms associated with the Veteran's semilunar cartilage dysfunction, including specifically pain and locking, do not necessarily overlap with the painful and limited motion currently rated under DC 5010-5260 or the instability currently rated under DC 5257.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  As these symptoms do not necessarily overlap with instability of the knee or limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.


II.  Temporary Total Disability Rating for Convalescence

The Veteran asserts that he is entitled to a temporary total disability rating for undergoing surgeries for his service-connected right knee disorder that he received from February 21, 2008, to July 2009, the date he was able to return to work.  A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 (2017) (paragraph 29) or 38 C.F.R. § 4. 30 (2017) (paragraph 30).  The Veteran claims entitlement under both provisions.

Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).



If a hospital admission was for disability not connected with service, and during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order. See 38 C.F.R. § 4.29 (b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home. See 38 C.F.R. § 4.29 (c).

A temporary total disability rating is also for assignment without regard to other provisions of the rating schedule when it is established that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence.  This rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).



Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30 (a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30 (a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30 (b).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is rating under the schedular criteria for the disability.

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38  C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2) (2017).

At his September 2015 hearing, the Veteran noted that his temporary total ratings under 4.29 and 4.30 were denied because there was an indication from the record that his injury was due to his working conditions.  However, the Veteran clarified at his hearing that his knee buckled at work as he was walking down some steps, which caused him to fall.  Indeed, the January 2008 report of injury supports the Veteran's testimony that he experienced an event related to his service-connected disability merely while at work and not a superseding cause due to his working conditions.

A.  38 C.F.R. § 4.29

Based on the foregoing, the Board cannot find that the Veteran was admitted to an inpatient program for a service-connected disability because records fail to show any inpatient treatment for a service-connected right knee disability.  Nothing in the Veteran's claims file demonstrates that he received hospital treatment for his service-connected knee disability for a period in excess of 21 days.  In fact, the Veteran stated at his September 2015 hearing that none of his hospitalizations during 2008 and 2009 were for 21 days or more.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a temporary total evaluation due to VA hospital treatment in excess of 21 days.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  38 C.F.R. § 4.30

The Veteran had four concurrent surgeries as a result of his service-connected right knee disability.  Private treatment records show that he had surgeries on February 21, 2008, June 19, 2008, November 13, 2008, and February 19, 2009 at Mission Valley Heights Surgery Center.  

Following the February 21, 2008, right knee surgery, the Veteran was instructed to remain off work until April 18, 2008, at which time his doctor noted that he would be returned to work with restrictions of no kneeling, squatting, crawling or repetitive climbing or twisting.  He remained on these work restrictions until his second right knee surgery on June 19, 2008.  At that time, was continually instructed to remain off work and did not return to work prior to his third right knee surgery on November 13, 2008.  Following this surgery he was noted to be unable to perform any work activities until January 6, 2009, when he was cleared to return to work with restrictions, including no kneeling, squatting, crawling, repetitive climbing, or twisting.  He remained on these work restrictions until his fourth right knee surgery on February 18, 2009.  The medical treatment records show that he was unable to perform any work activities on February 23 and March 18, 2009 and that he was given a custom brace on March 18.  On VA examination in March 2009, the Veteran was was non-weightbearing on crutches with the long leg brace on his right lower extremity.  The VA examiner noted that he was unable to perform any of his normal work requirements.  Private treatment records dated on April 20, and May 18, 2009, indicate that the Veteran was unable to perform any work activities at that time.  At his September 2015 hearing, the Veteran testified that he was not able to return to work until June or July 2009.

In view of the foregoing, the Board finds that temporary total ratings under 38 C.F.R. § 4.30 are warranted as follows:  from February 25, 2008 to April 18, 2008; from June 19, 2008 to November 12, 2008; from November 13, 2008, to January 6, 2009; and from February 19, 2009, to June 30, 2009, the time periods when the Veteran was unable to perform any of his normal work requirements.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  During the intervening periods of time, the Veteran was not shown to have severe postoperative residuals, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  To the contrary, he was cleared to return to work with certain physical restrictions during the intervening periods of time and then returned to work with no further interruptions in June or July 2009.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is 


not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating of 20 percent under DC 5257 for residuals of a right knee medial meniscus injury with instability is granted.

Entitlement to a separate, 20 percent rating under Diagnostic Code 5258 for residuals of a right knee medial meniscus injury with semilunar cartilage dysfunction is granted.

Entitlement to a separate, 10 percent rating under Diagnostic Code 5003-5260 for residuals of a right knee medial meniscus injury with osteoarthritis and limited flexion is granted.

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 is denied.

Entitlement to temporary total disability ratings under 38 C.F.R. § 4.30 for treatment of a service-connected right knee disability from February 25, 2008 to April 18, 2008; from June 19, 2008 to November 12, 2008; from November 13, 2008, to January 6, 2009; and from February 19, 2009, to June 30, 2009, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


